Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s response on 3/17/2022.

The status of the claims is as follows:
	Claims 1-4 are herein addressed in detail below.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corden (2011/0067311 A1).
Corden (2011/0067311 A1) discloses an object moving device comprising a base member (10) that includes a guide portion (14), a carrier member (12) that moves an objection (i.e., window pane, see specification), a sliding member (48) that slides the guide portion (14), wherein the sliding member (48) is provided with a recessed portion (52) in a carrier member side connecting portion (see figure below) connected to the 1];
Wherein the recessed portion is proved in a range in which the direction indication portion is visually recognizable in a case of viewing the carrier member from above (see figure below that shows the cross-section from above a vertical direction) of the sliding member (48) in a direction of a connection axis (either the X-direction, i.e., left to right or the Y-direction, i.e., the vertical direction) of the sliding member (48) with the carrier member [Claim 2].

    PNG
    media_image1.png
    485
    541
    media_image1.png
    Greyscale


Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The applicant’s arguments have been considered but respectively, are not deemed persuasive.  The applicant states that “the carrier member is provided with a rec3esssed portion in a carrier member-side connecting portion connected to the sliding member, the recessed portion including a direction indication portion and storing a lubricant (emphasis added)”.  The applicant further states that “Corden does not disclose that the slot 52 stores a lubricant”.  Respectively, the Examiner disagrees.  The entire element (48 and 48) stores a lubricant which includes the slot and thus automatically transfers lubricant to the rail.  Since lubricant is constantly being applied, then it inherently “stores” the lubricant since the lubricant is constantly being applied. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The USPTO has extended the AFTER FINAL PILOT 2.0 for the applicant’s convenience.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/JERRY E REDMAN/Primary Examiner, Art Unit 3634